DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed March 3rd, 2022 has been entered. Claims 1-20 remain pending in the instant application and are considered below.
	Regarding the Office Action delivered on December 15th, 2020:
Objections to the drawings, specification, and claims filed on March 9th, 2020 in the are withdrawn.
The rejection under 35 U.S.C 112(b) regarding claims 1-14 are withdrawn.
The rejections under 35 U.S.C 102(a)(1) and 103 are rendered moot. Claims 1-20 are further examined below according to an updated search.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Information Disclosure Statement
All references disclosed in the information disclosure statements submitted December 22nd, 2020 and later are considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling assembly” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “coupling assembly” in claim 1 is interpreted to correspond to the following
structures in the specification:
A carriage (paragraph 0008 line 1, “the coupling assembly includes a
carriage”).
A rail (paragraph 0012 line 1, “the coupling assembly includes a rail”).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Badarneh et al. (WO 2006004430 A2, hereinafter Badarneh).
Regarding claim 1, see Badarneh annotated Figures 19a and 29-31a below,
Badarneh discloses a pedal assembly for equipment for electromechanical exercise or
rehabilitation of a user, comprising: a pedal (foot support 260, hereinafter 403, see Brief
Description of the Drawings page 9) configured to be engaged by the user; a spindle
(bolt 280, “The platform [260] is fixed to the crank arm by means of a bolt 280”, see page 19 paragraph 5; “Feet supporting means as pedals or platforms 102, 102' [synonymous to foot support 403] are rotationally connected to the crank arms 104, 104' [synonymous to crank arms 304, 304’] by means of axles 136, 136' [synonymous to bolt 280]”, see page 11 paragraph 1) pivotably mounted to a middle portion (see note below) of the pedal (403) and having a spindle axis; and a pedal arm assembly (crank arm 304, hereinafter 402) mounted to the spindle (280, see page 19 paragraph 5) for support thereof, the pedal arm assembly (304) is configured to be coupled to a rotational axle (306, “Crank arms 304 and 304' are fixed to gears 305 and 305' on axles 306, 306'”, see page 20 paragraph 2) of the equipment, the rotational axle (306) is radially offset from the spindle axis to define a range of radial travel of the pedal (403) relative to the rotational axle (306, “As shown in fig. 8, whether an elliptic 171 path, circular path 172 or linear path 173 is described by the feet supports when in motion will be the result of choice of the radius WR of the wheel between a) its centre of rotation 158 and b) its point of rotation with crank arm 162 [corresponding to pedal arm assembly 402], and the length AL of the crank arm 162 between c) the point of rotation 165 [corresponding to rotational axle 306] with the wheel 166 and d) the point of rotation with the foot supports 159 [corresponding to pedal 403]”, see page 13 paragraph 1), the pedal arm assembly (304) comprising a coupling assembly (see note below, “The crank arms 304, 304' has means for adjusting the feet supports connection point along the length of the crank arms to achieve a variation of cardanic motions as shown and described above relative to figs. 8-9. Each crank arm 304, 304' has two motors 326, 326' and 326", 326'" which has threaded bolts 327- 327'"”, see page 21) that is electrically actuated to selectively adjust a radial position (see note below) of the pedal (402) relative to the rotational axle in response to a control signal (“wherein the size of the orbit or path of the feet supports is adjustable depending on speed of crank rotation and speed of feet support travel along the path, wherein the HMI system includes sensors and processing means, said system processing signals to actuate a motor to adjust the location of feet supports on the crank arms.” See Badarneh claim 27).
	Note: Under broadest reasonable interpretation (BRI), the spindle, shown in annotated 
Figure 19a below, is located substantially in the middle portion of the pedal. As the pedal arm assembly, shown in annotated Figure 29 below, rotates relative to the rotational axle, the carriage linearly adjusts the spindle position along the coupling assembly, comprising a carriage and rail. Incidentally, the change in the spindle position results in the change of the radial position of the spindle relative to the rotational axle.

    PNG
    media_image1.png
    356
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    343
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    286
    343
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    804
    620
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh et al. (WO 2006004430 A2, hereinafter Badarneh) in view of Bedell et al. (US 8079937 B2, hereinafter Bedell).
Badarneh discloses the invention as substantially claimed. See above.
Regarding claims 2-3, Badarneh discloses the coupling assembly (see Badarneh annotated Figure 29 above) comprises a carriage (sliding members 330, 330’) to support the spindle (280, see page 19 paragraph 5), and an electric motor (motors 326, 326’; “Running the motors 326-326'" guides the [sliding] members 330, 330' along the crank arms, as indicated by arrow 328 in fig. 29, to wanted position according to motion desired.” See page 21) coupled to the carriage (330, 330’) to linearly move the spindle (280, see page 21).
However, Badarneh does not disclose wherein the pedal arm assembly comprises a housing with an elongate aperture through which the spindle extends; wherein the coupling assembly comprises a carriage mounted in the housing to support the spindle, and an electric motor coupled to the carriage to linearly move the spindle relative to the housing, wherein the elongate aperture is orthogonal to the spindle axis.
Bedell teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, (see Bedell annotated Figures 1 and 4 below) comprising wherein the pedal arm assembly (26) comprises a housing with an elongate aperture through which the spindle (64) extends; wherein the elongate aperture is orthogonal (see note below) to the spindle axis.

    PNG
    media_image4.png
    684
    914
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    599
    715
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badarneh to include a housing with an elongate aperture, for the spindle to extend therethrough and move relative to the housing that is orthogonal to the spindle axis, and wherein the carriage is mounted within the housing as taught by Bedell in order to provide protection to the pedal arm assembly and the user.
Note: When Badarneh is modified by Bedell, the carriage is mounted within the housing similarly to the extent of how applicant mounts a carriage in a housing of the instant application. Planes that intersect at 90 degrees are considered to be orthogonal. The plane of the spindle axis and the plane for which the elongate aperture resides, are considered to be orthogonal in Bedell. Incidentally, when Badarneh is modified by Bedell, the spindle of Badarneh will be orthogonal to the elongate aperture.
Regarding claim 4, see Badarneh annotated Figure 29 above, Badarneh further discloses wherein the coupling assembly comprises a leadscrew (threaded bolts 327, 327’, see page 21) configured to be rotated by the electric motor (326, 326’) and threadingly coupled (see note below) to the carriage (330, 330’).
Note: It is best understood by an ordinary artisan in the art that the leadscrew is threadingly coupled to the carriage in order to move the carriage along the leadscrew.
Regarding claim 7, see Badarneh annotated Figure 29 above, Badarneh further discloses wherein the coupling assembly comprises a slide pad between the carriage (330) and an interior wall of the housing (see annotated Figure 31a above and note below), and the slide pad is adjacent to the leadscrew (327, 327’).
Note: Under BRI, the housing plate (shown in annotated Figure 31a) between the rotational axle and pedal arm assembly is considered to be an interior wall of the housing taught by Bedell to protect the pedal arm assembly. Incidentally, the slide pad is located between the carriage and the interior wall of the housing.
Regarding claim 8, see Badarneh annotated Figure 29 above, Badarneh further discloses wherein, during operation, the coupling assembly is configured to adjust the radial position (see claim 1 note) of the pedal (403) in response to the control signal (see Badarneh claim 27 above).
Regarding claim 9, see Badarneh annotated Figure 29 above, Badarneh further discloses wherein the coupling assembly is configured to adjust the radial position (see claim 1 note) of the pedal (403) to produce an elliptical pedal path (“Fig. 55 shows schematically how the [man machine interface] MMI system would work. The screen on the training apparatus would show the different training options available. It may be a list 500 of icons, which represents the options. The list of options presented to the user may comprise a list of pre-programmed motions 501, such as: walk, jog, run, climb and ski, or options to enter user-defined motions. If a user selects "jog", the computer within the apparatus will run the "jog program" 503 and set the crank arms so that the foot supports will describe an elliptical path typical for a jogging motion…Another function of such a system is to monitor the rate 511 of revolutions and the system will be able to activate the means for adjusting the platform position for making the correct size relevant to the speed. This means that if the user starts with a walking motion and speeds up the turning of movable parts of the crank device, the system will change and increase the stride length to be more appropriate towards for example running.” See page 26 paragraph 1), relative to the rotational axle (306), during a revolution of the pedal (403).
Regarding claims 10-12, see Badarneh annotated Figure 22 below, Badarneh discloses wherein the pedal (403) comprises a pedal bottom (considered to be body 282 and frame 261; “The body 282, in comparison to body 263 above, has a second axle 283, which holds a second body 284 having a cylindrical portion 284' The bolt 280 runs inside the cylindrical portion 284' of the body 284”, page 19 paragraph 5) to receive and pivot about the spindle (280), a base plate (see note below) on the pedal bottom (282,261), and a pedal top (see note below) positioned above the base plate.

    PNG
    media_image6.png
    346
    681
    media_image6.png
    Greyscale

Note: Under BRI, the pedal top is interpreted to be the topside of pedal 403 while the base plate is interpreted to be the underside of pedal 403 to which the pedal bottom is attached.
However, Badarneh does not disclose wherein the pedal comprises a pressure sensor to sense a force applied to the pedal, and transmit the sensed force to a distal receiver; and wherein the pressure sensor comprises a plurality of pressure sensors, a base plate on the pedal bottom to support the plurality of pressure sensors, and a pedal top positioned above the base plate and operatively engaged with the plurality of pressure sensors to transit transmit force from the user of the pedal to the plurality of pressure sensors; and wherein the plurality of pressure sensors comprises a toe sensor to sense a first pressure and a heel sensor to sense a second pressure, and the first pressure and the second pressure are used by the control system to determine a net force on the pedal.
Bedell teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, (see Bedell annotated Figure 1 above and Figures 2a-b below) wherein the pedal (22, 23) comprises a pressure sensor (considered as the strain gauges 58, 60, “The magnitude of the output signal of strain gauge 58 is a measure of the horizontal force a user applies to footpad 50. Footpad 50 flexes as the user applies a downward force on the footpad, and another strain gauge 60, attached to the underside of footpad 50, provides control panel 24 with an output signal of magnitude that varies with the amount by which footpad 50 flexes. Thus the output signal of strain gauge 60 is a measure of the magnitude of the downward-directed vertical force a user applies to footpad 60. Flexible conductors (not shown) convey the output signals of strain gauges 58 and 60 to control panel 24. Right footpad 51 is similar to left footpad 50 and includes similar strain gauges.” See column 4 lines 46-57) to sense a force applied to the pedal (22, 23), and transmit the sensed force to a distal receiver (control panel 24, “Linear actuator 62 includes a stepper motor controlled by signals from control panel 24 that are delivered to the stepper motor through wires coupling control panel 24 to brush contacts (not shown) on crank member 12.” See column 4 lines 58-67); 
and wherein the pedal (22, 23) comprises a pedal bottom (lower channel member 20, “Left linkage assembly 22 further includes an adjustable length crank assembly 26 pivotally coupling lower channel member 20 to crank member 12”, see column 4 lines 10-12) to receive and pivot about the spindle (64), the pressure sensor (58, 60) comprises a plurality of pressure sensors (considered to be strain gauges 58, 60), a base plate (see note below) on the pedal bottom (20) to support the plurality of pressure sensors (58, 60), and a pedal top (see note below) positioned above the base plate and operatively engaged with the plurality of pressure sensors (58, 60, see note below) to transmit force from the user of the pedal (22, 23) to the plurality of pressure sensors (58, 60, see column 4 lines 46-57 above);
wherein the plurality of pressure sensors (58, 60) comprises a toe sensor (considered to be strain gauge 58) to sense a first pressure (see column 4 lines 46-57 above) and a heel sensor (considered to be strain gauge 60) to sense a second pressure (see column 4 lines 46-57 above), and the first pressure and the second pressure are used by the control system (computer 110 and interface circuit 118) to determine a net force (“The ‘net vertical force’ FV is defined as the difference between the vertical forces FVR [vertical force on right footpad 51] and FVL [vertical force on left footpad 50]”, see column 4 lines 4-5) on the pedal (22, 23).

    PNG
    media_image7.png
    374
    673
    media_image7.png
    Greyscale

Note: Under BRI, the pedal top is interpreted to be the topside of footpad 50 and hook 54 while the base plate is interpreted to be the underside of footpad 50 and hook 54. According to this interpretation, the base plate supports the plurality of sensors 58 and 60 which sense the force of a user engaged with the pedal top.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badarneh to include a toe and heel sensor to sense a first and second pressure exerted on the pedal by the user, and to transmit the sensed force to a distal receiver as taught by Bedell in order to further provide a personalized exercise session for the user.
Regarding claim 13, see Badarneh annotated Figure 29 above, Badarneh discloses a controller (considered to be the human machine interface, or HMI, system; see Badarneh claim 27 above) to adjust at least one of rotation of the pedals (403) or the radial position of the pedals (403, see note in claim 1).
Regarding claim 14, see Badarneh annotated Figure 29 above, Badarneh discloses wherein the coupling assembly (see claim 1 and page 21 above) is configured to translate rotational motion of the electric motor (326,326’) into radial motion of the pedals (403, see page 13 paragraph 1 and note in claim 1 above).
Regarding claims 15 and 20, Badarneh discloses a method for electromechanical exercise or rehabilitation for a user, comprising:
electrically adjusting a radial position of a pedal (403) relative to a rotational axle (306) in response to a control signal (see Badarneh claim 27 and note in claim 1 above);
and regulating rotational motion of the pedal (403, see Badarneh claim 27 above) engaged with the user;
and further electrically adjusting the radial position of the pedal (403) in response to another control signal (considered to be the signal in response to rate of pedal revolutions, see page 26 paragraph 1 above);
and wherein electrically adjusting the radial position of the pedal (403) occurs while the pedal (403, see page 26 paragraph 1) is rotating about the rotational axle (306, see note below).
Note: Under BRI, the adjustment of the pedals based on speed occurs while the apparatus is in operation, thus the adjustment of the radial position occurs while the pedals are rotating about the rotational axle.
However, Badarneh does not disclose sensing a rotational position of the pedal for use in further electrically adjusting the radial position of a spindle pivotably mounted in a middle portion of the pedal, and regulating rotational motion comprises sensing a force applied to the pedal and transmitting the sensed force to a remote receiver.
Bedell teaches a similar method, in the same field of endeavor with regards to electromechanical exercise or rehabilitation for a user, (see Bedell annotated Figure 1 above and Figures 2a-b below) wherein sensing a rotational position (“In the automatic stride length adjustment mode, computer [110] adjusts left and right stride length in response to a combination of information contained in the H_FORCE_R and H_FORCE_L output signals of the right and left horizontal strain gauges 58-61 and the POSITION output signal of angular position sensor 126 of FIG. 7 indicating the angular position of crank rod 64 of FIG. 1… In the automatic stride length adjustment mode, computer 110 automatically increases or decreases stride length by increasing or decreasing the lengths of actuators 34, 35, 62 and 63 in response to the H_FORCE_L and H_FORCE_R signals produced by horizontal strain gauges 58 and 59 and the POSITION signal produced by position sensor 126.” See column 7 line 60 – column 8 line 38) of a pedal (22,23) for use in further electrically adjusting the radial position (see column 7 line 60 – column 8 line 38 above) of a spindle (64, “linkage mechanism 22 is rotatably connected to crank member 12 via crank rod 64”, see column 7 line 66 – column 8 line 1) pivotably mounted to pedal (22,23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Badarneh to include an angular position sensor to sense a rotational position of the pedal for further use in adjusting the radial position of the pedal as taught by Bedell in order to further provide a personalized exercise session for the user.
As modified, Badarneh in view of Bedell, (see claims 10-12 above) the force exerted onto the pedal is transmitted to a remote receiver to regulate rotational motion of the pedal. Furthermore, the adjustment of the radial position of the pedal correlates to the radial position of the spindle as disclosed by Badarneh.
Regarding claims 16-18, Badarneh discloses wherein electrically adjusting the radial position of the pedal (403) comprises controlling an electric motor (326,326’) coupled to a carriage (330,330’) to linearly move a spindle (280, see note in claim 1 above); 
and wherein electrically adjusting the radial position of the pedal (403) comprises mechanically supporting the carriage (330,330’; see page 13 paragraph 1 above) on a rail for linear travel of the carriage (330,330’) over a range of radial travel of the pedal (403; see claim 1 above);
and wherein electrically adjusting the radial position of the pedal (403) comprises rotating a leadscrew (327,327’; see page 21) with the electric motor (326,326’) to linearly move the carriage (330,330’).
As modified, Badarneh in view of Bedell, (see claims 2-4 above) the spindle is within a housing, and the carriage is on a rail of the housing similar to the extent shown in the disclosure of the instant application.
Regarding claim 19, Badarneh discloses wherein electrically adjusting the radial position of the pedal (403) comprises, during a revolution of the pedal (403), adjusting the radial position of the pedal (403) to produce an elliptical pedal path relative to the rotational axle (306).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh et al. (WO 2006004430 A2, hereinafter Badarneh) in view of Bedell et al. (US 8079937 B2, hereinafter Bedell), and further in view of Nelson et al. (WO 2016154318 A1, hereinafter Nelson).
Badarneh in view of Bedell discloses the invention as substantially claimed. See above.
Regarding claim 5, Badarneh further discloses wherein the carriage (330, 330’) comprises a throughbore (see Badarneh annotated Figure 29 above) that receives the leadscrew (327, 327’). It is best understood by an ordinary artisan in the art that the carriage receives the leadscrew through a throughbore.
However, Badarneh as modified by Bedell is silent to a threaded nut mounted adjacent to the throughbore, such that the threaded nut threadingly engages the leadscrew.
Nelson teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, teaches a threaded nut (see Nelson annotated Figure 1 below) mounted adjacent to a throughbore, such that the threaded nut threadingly engages the leadscrew (screw 106, “In some embodiments, the crank assembly further includes a block fixed to the crank for retaining the screw 106, and means for adjusting the screw (e.g., a socket or nut attachment on the end)”, see page 5 paragraph 2).

    PNG
    media_image8.png
    467
    556
    media_image8.png
    Greyscale

It would have It would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to have modified the carriage as disclosed by Badarneh to include a threaded nut mounted adjacent to the throughbore as taught by Nelson to secure the leadscrew in place.
	Note: The pedal arm assembly of Badarneh, shown in annotated Figure 29 above, does not show how the leadscrews are secured to the leftmost connector component. Nelson teaches a threaded nut threadingly engaged with a leadscrew. Incidentally, when Badarneh in view of Bedell is modified by Nelson, the threaded nut will secure the leadscrews to the leftmost connector component while being adjacent to the throughbore of the carriage. Under BRI, the term “adjacent” refers to the location of an object as “near” in relation to another object.
	Regarding claim 6, Badarneh further discloses, see Badarneh annotated Figure 29 above, wherein the coupling assembly comprises a rail adjacent and parallel to the leadscrew (327, 327’), and the carriage (330,330’) engages the rail for linear travel along the rail in the range of radial travel (see page 13 paragraph 1) of the pedal (403, see page 21).
As modified, Badarneh in view of Bedell, (see claim 2 above) the rail and
leadscrew are within a housing similar to the extent shown in the disclosure of the
instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784        

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784